Notice of Allowability
Claim Status
 	Claims 13-45 are pending in this continuation reissue application of application 13/918,809 (the parent reissue) of U.S. Patent No. 7,962,549 (hereinafter “the '549 patent” issued from application no. 12/839,311 (hereinafter “the '311 application”).  
Claims 1-12 were presented in parent reissue 13/918,809, which is an application for reissue of U.S. patent number 7,962,549. As such, claims 1-12 are cancelled in the present continuation reissue. Claims 13-45 were newly presented in the instant reissue application.
Of the newly presented claims, claims 13, 15, 27, 29, 31, 43, and 45 were amended in the submission of June 30, 2020. Claims 19 and 35 were further amended in the submission filed 2/25/2021.
	Upon entry of amendment filed 8/11/2021, claims 13, 19, 29, 35, and 45 are further amended.  Claims 13-45 remain pending. 
Response to Arguments
Independent claims 13, 29, and 45 have been amended to include surrender generating limitation “real-time user communication”.   Accordingly, the rejection of claims 13-45 under 35 U.S.C. 251 is withdrawn.
	Allowable Subject Matter
Claims 13-45 are allowed. The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments (remarks filed 6/30/2020, pp. 17-21) were found persuasive.  While the closest prior art of record, Cordero, teaches using a network interface (matchmaker server 124) for assigning game server 134 to client device 200 based on a user request, it fails to teach the following limitations of independent claim 13.
identifies a game host that hosts a game application corresponding to the interactive gaming environment and a server that stores game application-related information corresponding to the game application identifier, and 
assigns the client device to the identified server based on the corresponding game application identifier, wherein the client device participates in the interactive gaming environment of the game application hosted by the game host and is allowed access to a real-time user communication channel when connected to the assigned server. 

The prior art of record teaches having a lobby server (game host), a separate game server, and identifying/assigning a game server based on a request/game ID from a client device.  However, the prior art of record fails to teach identifying a lobby server (game host) and a game server based on the request/game ID and further assigning the client device to the identified game server (and its associated game host) based on the game ID.
	Independent claims 29 and 46 recite commensurate limitations as independent claim 14 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cameron Saadat whose telephone number is (571)272-4443.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Cameron Saadat/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/Woo H. Choi/
Primary Examiner, Art Unit 3992

/H.B.P/Supervisory Patent Examiner, Art Unit 3992